Case 6:18-cv-00061-EKD-JCH Document 531 Filed 02/03/21 Page 1 of 10 Pageid#: 12040




                               IN THE UNITED STATES DISTRICT COURT                                       2/3/2021
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                       LYNCHBURG DIVISION

   CRYSTAL VL RIVERS,                                     )
                                                          )
           Plaintiff,                                     )
                                                          )
   v.                                                     )        Civil Action No. 6:18-cv-00061
                                                          )
   GARY M. BOWMAN, et al.,                                )        By: Elizabeth K. Dillon
                                                          )            United States District Judge
           Defendants.                                    )

                                AMENDED MEMORANDUM OPINION 1

           This matter comes before the court on a Report and Recommendation (R&R) from United

   States Magistrate Judge Joel C. Hoppe issued on November 10, 2020. (Dkt. No. 497.) Judge

   Hoppe’s R&R addresses motions in this case, brought by pro se plaintiff Crystal Rivers against

   several individuals and entities who have allegedly wronged her or her closely held businesses,

   CVLR Performance Horses, Inc. (CVLR) and CVLR Performance Horses d/b/a (CVLR d/b/a),

   over the past twelve years. Rivers’ objections to the magistrate judge’s R&R are before the court

   for resolution. (Pl.’s Obj., Dkt. No. 507.) Also before the court are objections by Serene Creek

   Run Association (Dkt. No. 499); Jennifer Baker, Travis Baker, Michael Bradbury, Michelle

   Fluker, William Fluker, Barbara Frear, Howard Frear, Loren Friedman, Michael Friedman,

   Matthew Krycinski, Sarah Krycinski, Beth Rodgers, and Richard Rodgers (collectively the Serene

   Creek Homeowners or Homeowners) (Dkt. No. 500); and Mark Merrill, Old Dominion National

   Bank, and Kelly Potter. (Dkt. No. 505.)

           After a de novo review of the pertinent portions of the record, the report, and the filings by

   the parties, the court will sustain the objections filed by Serene Creek Run Association and the

           1
               The court’s February 3, 2021 memorandum opinion (Dkt. No. 529) and order (Dkt. No. 530) neglected to
   address defendant Margie Callahan’s motion to dismiss. (Dkt. No. 156.) This was a clerical error, and the opinion
   and order are amended accordingly.
Case 6:18-cv-00061-EKD-JCH Document 531 Filed 02/03/21 Page 2 of 10 Pageid#: 12041




   Serene Creek Homeowners; overrule the remaining objections; and adopt in part the magistrate

   judge’s R&R.

                                          I. BACKGROUND

          The court adopts the recitation of facts and procedural background as set forth in the report.

   (R&R 2–29.) The R&R recommends the following:

          x   Defendant Seth Twery’s motion to dismiss (Dkt. No. 73) be granted, and Twery be

              dismissed with prejudice because Rivers failed to name him as a defendant to any

              count;

          x   Defendant Homeowners’ motion to dismiss (Dkt. No. 75) be granted, and the

              Homeowners be dismissed with prejudice because Rivers failed to name them as

              defendants to any count;

          x   Defendant Lisa Schenkel’s motion for summary judgment on the basis of res judicata

              (Dkt. No. 84) be granted, judgment be entered in Schenkel’s favor, and her motions to

              dismiss (Dkt. Nos. 80, 82) be denied as moot;

          x   Defendant Ted Counts Realty Group’s (TCRG) motion for summary judgment (Dkt.

              No. 98) be granted, judgment be entered in its favor, and Ted Counts Realty Group’s

              motion to dismiss (Dkt. No. 94) be denied as moot;

          x   Defendants Ralph Beck and BBoys LLC’s motion to dismiss (Dkt. No. 107) be

              granted, and Rivers’ claims against them be dismissed with prejudice on res judicata

              grounds;

          x   Defendants Mark Merrill and Old Dominion National Bank’s (ODNB) motion to

              dismiss (Dkt. No. 113) be granted, Merrill be dismissed with prejudice because Rivers

              failed to name him as a defendant to any count, and Rivers’ civil RICO claims against



                                                    2
Case 6:18-cv-00061-EKD-JCH Document 531 Filed 02/03/21 Page 3 of 10 Pageid#: 12042




             ODNB (counts 3 and 5) be dismissed with prejudice on res judicata grounds;

         x   Defendant David Edmundson’s motion to dismiss (Dkt. No. 117) be granted, and he be

             dismissed with prejudice because Rivers failed to name him as a defendant to any

             count;

         x   Defendant Kelly Edmundson’s motion to dismiss (Dkt. No. 119) be granted, and she be

             dismissed with prejudice because Rivers failed to name her as a defendant to any count;

         x   Defendants Shana Beck Lester and Serenity Acres Farm’s (SAF) motion to dismiss

             (Dkt. No. 135) be denied in part as to their jurisdictional argument under Rule 12(b)(1),

             granted in part as to their argument that Rivers failed to state a claim under Rule

             12(b)(6), and Rivers’ state law claims against these defendants (counts 12, 16, 17) be

             dismissed with prejudice on res judicata grounds;

         x   Defendants Advantage Title & Closing (ATC), Matthew Fariss, and Jennifer

             Richardson’s motion to dismiss (Dkt. No. 143) be granted, Fariss be dismissed with

             prejudice because Rivers failed to name him in any count, and Rivers’ claims against

             ATC and Richardson be dismissed with prejudice on res judicata grounds;

         x   Defendant Margie Callahan’s motion to dismiss (Dkt. No. 156) be granted, and Rivers’

             state-law fraud claim against her (count 18) be dismissed with prejudice on res judicata

             grounds;

         x   Defendant Mark Loftis’ motion to dismiss (Dkt. No. 175) be granted, and Rivers’ state

             law claim against him (count 12) be dismissed without prejudice;

         x   Defendant S&R Farm LLC’s motion to dismiss (Dkt. No. 178) be granted, and Rivers’

             state law claim against it be dismissed with prejudice on res judicata grounds;

         x   Defendant Kelly Potter’s motion to dismiss (Dkt. No. 231) be granted, and Rivers’



                                                   3
Case 6:18-cv-00061-EKD-JCH Document 531 Filed 02/03/21 Page 4 of 10 Pageid#: 12043




             claims against her be dismissed with prejudice on res judicata grounds;

         x   Defendant Union Bank & Trust’s motion to dismiss (Dkt. No. 241) be granted, and

             Rivers’ civil RICO claim (count 5) and state law fraud claim (count 12) against Union

             Bank be dismissed without prejudice;

         x   Defendant Robert Beach’s motion to dismiss (Dkt. No. 246) be granted, and Rivers’

             civil RICO claim against him (count 5) be dismissed without prejudice;

         x   Defendant Select Bank and J. Michael Thomas’ motion to dismiss (Dkt. No. 287) be

             granted, and Rivers’ civil RICO claims against them (counts 3, 5) be dismissed without

             prejudice;

         x   Defendant Northcreek Construction, Inc.’s counseled motion to dismiss (Dkt. No. 351)

             be granted, and Rivers’ state law fraud claim against it (count 12) be dismissed without

             prejudice. The motion to dismiss filed by Northcreek on behalf of pro se defendant

             David Edmundson (Dkt. No. 121) be stricken as procedurally improper;

         x   Defendant Sameer Patel’s motion to dismiss and for sanctions (Dkt. No. 370) be denied

             in part and granted in part, his request for Rule 11 sanctions be denied without

             prejudice as procedurally improper, and Rivers’ state law fraud claim against Patel

             (count 12) be dismissed without prejudice;

         x   Rivers’ motions to amend her complaint as to TCRG (Dkt. No. 163), ODNB and

             Merrill (Dkt. No. 187), Lester and SAF (Dkt. No. 192), ATC, Fariss, and Richardson

             (Dkt. No. 216), Margie Callahan (Dkt. No. 220), and Select Bank and Thomas (Dkt.

             No. 310) be denied without prejudice;

         x   Any request for attorney’s fees or sanctions be denied without prejudice as

             procedurally improper; and



                                                  4
Case 6:18-cv-00061-EKD-JCH Document 531 Filed 02/03/21 Page 5 of 10 Pageid#: 12044




          x   The Virginia State Police, Agent Bill Talbott, and Walter Mason be dismissed without

              prejudice under Rule 4(m) of the Federal Rules of Civil Procedure.

   (R&R 61–65.)

                                             II. ANALYSIS

   A. Standard of Review

          Under Rule 72(b)(3) of the Federal Rules of Civil Procedure, a district judge is required to

   “determine de novo any part of the magistrate judge’s disposition that has been properly objected

   to.” The de novo requirement means that a district court judge must give “fresh consideration” to

   the objected-to portions of the magistrate judge’s report and recommendation. See Wilmer v.

   Cook, 774 F.2d 68, 73 (4th Cir. 1985); United States v. Raddatz, 447 U.S. 667, 675 (1980). “The

   district judge may accept, reject, or modify the recommended disposition; receive further

   evidence; or recommit the matter to the magistrate judge with instructions.” Fed. R. Civ. P.

   72(b)(3). Objections made to the report must be made with “sufficient specificity so as

   reasonably to alert the district court of the true ground of the objection.” United States v.

   Midgette, 478 F.3d 616, 622 (4th Cir. 2007). General or conclusory objections are the equivalent

   of a waiver. Id. As to matters where there is no objection, “… a district court need not conduct a

   de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

   record in order to accept the recommendation.’” Diamond v. Colonial Life & Accident Ins. Co.,

   416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

   B. Serene Creek Run Association’s Objection

          Serene Creek Run Association objects that the R&R does not recommend that the

   Association be dismissed with prejudice. The court agrees that this was an oversight. The R&R

   explained that the Association should be dismissed with prejudice based on Rivers’ failure to




                                                     5
Case 6:18-cv-00061-EKD-JCH Document 531 Filed 02/03/21 Page 6 of 10 Pageid#: 12045




   satisfy basic pleading requirements. (R&R 59–60.)

           The Association’s objection will be sustained. The court will order that the Association

   be dismissed with prejudice.

   C. Homeowners’ Objection

           As noted above, the R&R recommends that the Serene Creek Homeowners’ motion to

   dismiss be granted and that the Homeowners be dismissed with prejudice. The Homeowners

   object due to Rivers’ filing and recording of a memorandum of lis pendens (MLP) in the Bedford

   County Circuit Clerk’s Office. (Dkt. No. 500-1.) The MLP references this lawsuit’s caption and

   case number. By filing and recording the MLP, Rivers has burdened the Homeowners’ property.

           The Homeowners object to the R&R because it does not recommend that the MLP be

   released. See Va. Code Ann. § 8.01-269 (providing that when an action is dismissed, a court

   “shall direct in its order (i) that the names of all interested parties thereto, as found in the recorded

   . . . lis pendens be listed for the clerk, and (ii) that the . . . lis pendens be released”); Calderon v.

   Aurora Loan Servs., Inc., No. 1:10cv129 (JCC/IDD), 2011 WL 2749565, at *2 (E.D. Va. July 13,

   2011) (supplementing order of dismissal with an order releasing the lis pendens, as directed by §

   8.01-269).

           The Homeowners have also filed a motion for leave to file a supplemental objection and

   motion to dismiss a subsequently filed MLP. (Dkt. No. 528.) Homeowners state that since filing

   their initial objection, plaintiff filed an amended MLP on January 26, 2021. (Dkt. No. 528-1.)

   The amended MLP is substantively the same as the first MLP except it names two additional

   Serene Creek Homeowners.

           The Homeowners’ objections will be sustained, and the court will grant leave to file a

   supplemental objection. The court will order that both lis pendens be released.




                                                       6
Case 6:18-cv-00061-EKD-JCH Document 531 Filed 02/03/21 Page 7 of 10 Pageid#: 12046




   C. Objections by Old Dominion National Bank, Mark Merrill, and Kelly Potter

           These defendants moved to dismiss based on the cumulative res judicata effect of multiple

   prior final judgment orders. They object to the R&R’s exclusive focus on the res judicata effect

   of one of those orders in Rivers v. Sanzone et al., No. CL-15-525 (Lynchburg Cir. Ct.), without

   giving “due consideration to the effect” of two orders from Albemarle Circuit Court.

   “Defendants respectfully submit that the reality of multiple final judgment orders entered against

   Plaintiff must inform any sanctions imposed on her now or in the future due to her extreme

   litigiousness.” (Dkt. No. 505 at 2.) This is a matter of preference, not an objection to a particular

   outcome; litigants cannot dictate what arguments are addressed by the court. Nothing precludes

   defendants from citing these prior cases in support of a motion for sanctions.

           More specifically, defendant Merrill objects to the R&R’s conclusion that the court “does

   not have enough undisputed information to conclude that . . . Merrill and the bank” were in privity

   with each other in Lynchburg Circuit Court case. (R&R 40.) Merrill argues that the R&R

   should have found him protected by res judicata with respect to one of the Albemarle Circuit Court

   cases. Again, Merrill is not objecting to the R&R’s specific analysis, nor is Merrill objecting to

   the R&R’s ultimate recommendation: that Merrill be dismissed with prejudice. The court finds

   no basis to disturb the R&R’s res judicata analysis, confined as it was to the Lynchburg action.

   Importantly, this does not prevent Merrill from advancing the same res judicata arguments, if

   necessary, in future litigation.

           Finally, Old Dominion National Bank and Merrill do not object to the R&R’s

   recommendation that all claims against them be dismissed, but they do object to the

   recommendation that Rivers’ motion for leave to amend her complaint against them be denied

   without prejudice. See Prime Healthcare Servs.-Monroe, LLC v. Ind. Univ. Health Bloomington,




                                                    7
Case 6:18-cv-00061-EKD-JCH Document 531 Filed 02/03/21 Page 8 of 10 Pageid#: 12047




   Inc., 1:16-cv-00003-RLY-MJD, 2017 WL 4340347, at *3 (S.D. Ind. Sept. 29, 2017) (explaining

   that when “the court dismissed Count I with prejudice, Plaintiff no longer had the opportunity to

   amend its Complaint pursuant to Rule 15”). However, the R&R recommends denying this

   motion without prejudice because Rivers’ motions for leave to file a third amended complaint are

   still pending. “Her more recent ‘attempt[s] to revive her claims’ against these Defendants can be

   addressed through her pending motions to file generally a third amended complaint.” (R&R 46.)

   Therefore, the court will overrule the objection to denying leave to amend without prejudice.

   D. Rivers’ Objections

           Rivers objects to the R&R’s recommendation that the motion to dismiss filed by

   defendants Ralph Beck and “Bboys LLC” be granted. Rivers argues that because she sued Bboyz

   LLC, not Bboys LLC, the latter lacks standing to appear in this action and, moreover, is not an

   existing company registered with the Commonwealth of Virginia. Separately, Rivers moved for

   default judgment against Bboyz LLC for their purported nonappearance in this matter. (Dkt. No.

   508.) The court dismissed this motion when it entered a pre-filing injunction against Ms. Rivers.

   (Dkt. No. 520.) 2

           As explained in opposition to the now-dismissed motion for default judgment, B-Boys,

   LLC effected a name change in 2016 to B-Boyz, LLC. There is no legal entity known as

   “BBOYZ LLC,” which is how Rivers addressed this company in her pleadings. The company

   responded in its former corporate name (B-Boys, LLC) “in an effort to meet what it understood to

   be the substance of plaintiff’s allegations in the Second Amended Complaint, and by doing so it

   fully addressed the Second Amended Complaint’s allegations . . .” (Dkt. No. 514.) In other

   words, Rivers is playing around with nomenclature, but to no avail. The court and the litigants


           2
              The court dismissed the motion because it was filed “subsequent to the court’s order to show cause” why
   Rivers should not be enjoined from filing further motions. (Dkt. No. 519.)


                                                           8
Case 6:18-cv-00061-EKD-JCH Document 531 Filed 02/03/21 Page 9 of 10 Pageid#: 12048




   fully understand who is appearing in this action and who has moved to dismiss: the company that

   used to be named B-Boys, LLC, but is now named B-Boyz, LLC. It is the same company.

          Rivers also objects to the R&R’s recommendation that the Serene Creek Homeowners be

   dismissed with prejudice. Rivers asserts that these defendants are named in the complaint

   because the complaint refers to the MLP, which lists the Homeowners as interested parties. The

   R&R recommends dismissal on a now-familiar basis; as the court has reiterated several times,

   simply “referencing persons within the factual background” for a specific count “does not satisfy

   basic pleading requirements.” (R&R 59.) Rivers’ reference to the MLP does not cure this

   deficiency.

          Finally, Rivers objects to the recommendation that her claims be dismissed with prejudice

   because they are barred by res judicata. The R&R found that certain claims were litigated or

   could have been litigated in Rivers v. Sanzone, No. CL-15-525 (Lynchburg Cir. Ct.) Rivers

   largely repeats the same arguments rejected by the magistrate judge in making his report and

   recommendation on the issue of res judicata. The court finds no error in the magistrate judge’s

   analysis, which the court adopts in its entirety. (R&R 37–45.)

                                         III. CONCLUSION

          Based on the foregoing, the objections filed by Serene Creek Run Association and the

   Serene Creek Homeowners will be sustained. The remaining objections will be overruled, and

   the court will adopt the November 10, 2020 R&R with the correction of a clerical error to clarify




                                                   9
Case 6:18-cv-00061-EKD-JCH Document 531 Filed 02/03/21 Page 10 of 10 Pageid#:
                                  12049



that Serene Creek Run Association is dismissed with prejudice. The court will issue an

appropriate order.

       Entered: February 3, 2021.



                                           /s/ Elizabeth K. Dillon
                                           Elizabeth K. Dillon
                                           United States District Judge




                                              10
